             Case 1:20-mc-00372-ER Document 7 Filed 11/17/20 Page 1 of 2
                                                ABSTRACT OF JUDGMENT




Re: Ioan Micula, et al. v. The Government of Romania

Case Number: 1:20-mc-00372

Name(s) and Address(es) of Parties against whom Judgment(s)   Name(s) and Address(es) of Parties in whose favor Judgment(s)
have been obtained                                            have been obtained

The Government of Romania                                     Ioan Micula, Viorel Micula, S.C. European
                                                              Food S.A., S.C. Starmill S.R.L., S.C.
Ministry of Public Finance,                                   Multipack S.R.L.
Strada Apolodor nr. 17, sector 5,
cod 050741, Bucureúti, Romania                                Please see attached Appendix for parties'
                                                              addresses




$PRXQWRI-XGJPHQW V                1DPH V DQG$GGUHVV HV RI$WWRUQH\ V               (QWU\'DWHRI-XGJPHQW V
$356,439,727                       Please see attached Appendix                         Entered by the U.S.
                                                                                        District Court for the
                                                                                        District of Columbia:

                                                                                        September 20, 2019

                                                                                        Registered with the U.S.
                                                                                        District Court for the
                                                                                        Southern District of New
                                                                                        York:

                                                                                        November 12, 2020




                                                         81,7('67$7(62)$0(5,&$
                                                         &/(5.¶62)),&(86',675,&7&2857)257+(
                                                         6287+(51',675,&72)1(:<25.

                                      ,&(57,)<WKDWWKHIRUHJRLQJLVDFRUUHFW$EVWUDFWRIWKH-XGJPHQW

                                                                 'DWHGNew York                     1HZ<RUN

                                                         58%<-.5$-,&.&OHUNRI&RXUW

                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         %\'HSXW\&OHUN
       Case 1:20-mc-00372-ER Document 7 Filed 11/17/20 Page 2 of 2




                         Appendix to Proposed Abstract of Judgment

Petitioners’ Addresses

IOAN MICULA,                                    S.C. STARMILL S.R.L.,
Teatrului Street no. 1-2                        41 Drăgăneşti,
Oradea, Bihor County, Romania                   Pantasesti Village, Bihor County,
                                                Romania
VIOREL MICULA,
Colinelor Street no. 32-48                      S.C. MULTIPACK S.R.L.,
Oradea, Bihor County, Romania                   41 Drăgăneşti,
                                                Pantasesti Village, Bihor County,
S.C. EUROPEAN FOOD S.A.,                        Romania
13 Septembrie Street, Ştei, Bihor County,
Romania

Petitioners’ Attorneys
Francis A. Vasquez, Jr.                          Drew Marrocco
F.A. VASQUEZ CONSULTING                          Catharine Luo
2109 Arrowleaf Drive                             DENTONS US LLP
Vienna, VA 22182                                 1900 K Street, NW
Telephone: (571) 363-7747                        Washington, DC 20006
frank@favasquez.com                              Telephone: (202) 496-7500
                                                 Facsimile: (202) 408-6399
Hansel T. Pham                                   drew.marrocco@dentons.com
WHITE & CASE LLP                                 catharine.luo@dentons.com
701 Thirteenth Street, N.W.
Washington, DC 20005                                       -and-
Telephone: (202) 626-3600
hpham@whitecase.com                               Anthony B. Ullman
                                                  John J. Hay
             -and-                                DENTONS US LLP
                                                  1221 Avenue of the Americas
Jacqueline L. Chung                              New York, NY 10020
WHITE & CASE LLP                                 Telephone: (212) 768-6800
1221 Avenue of the Americas                      anthony.ullman@dentons.com
New York, NY 10020                               john.hay@dentons.com
Telephone: (212) 819-8200
jacqueline.chung@whitecase.com                   Counsel for Viorel Micula

Counsel for Ioan Micula, S.C. European
Food S.A., S.C. Starmill S.R.L., and S.C.
Multipack S.R.L.
